DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2-12 and 14-22 are pending in the application. Claims 2, 14, and 15 are currently amended. Claims 1 and 13 have been canceled. Claims 16-22 are new. 

Response to Arguments
With regard to Applicant’s remarks dated March 7, 2022:
Regarding the rejection of claims 2-6 and 10-15 under 35 U.S.C. 102(a)(2) and claims 7-9 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered. Applicants argue that Mixer fails to teach that the media content is selected based on account information of the identified first user. Examiner agrees. Therefore, the rejection has been withdrawn. However, new grounds of rejection are made in view of the newly discovered references. 
As to any arguments not specifically addressed, they are the same as those discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mixter et al. (US 2018/0122378 A1) in view of Jarvis et al. (US 2017/0242657 A1).
	As to claim 2, Mixter teaches a method, comprising:

	receiving a voice command from a first user (par. [0124], step 502);
	identifying, using the voice command, the first user [user voice is automatically recognized using voice fingerprints] (par. [0104], [0135]);
	identifying, from a set of candidate devices the first user is logged into [local group] or has previously logged into [device registry in association with the user account] (par. [0052]), using content determined from the voice command, a second electronic device that is distinct from the first electronic device (par. [0125], step 504); and 
	in response to identifying the second electronic device, transmitting instructions to the second electronic device to play media content (par. [0126]-[0127], steps 506, 508).
	While Mixter teaches that the system plays requested content (par. [0033]) and the system stores information associated with user in the user domain, including users’ subscriptions (e.g., music streaming service subscriptions, video streaming service subscriptions, newsletter subscriptions) (par. [0103]), Mixter fails to expressly teach that the media content is selected based on account information of the identified first user. 
	Jarvis is directed to receiving a voice command and determining an appropriate action for the media playback system to execute based on user identification (abstract). In particular, Jarvis teaches that the media content is selected based on account information of the identified first user [associating a voice command to a registered user based on user profiles stored in the computing device, where the profile contains information on preferred playlists, preferred audio content, and content access restrictions set on the user (e.g., content restrictions for a child)] (par. [0024], [0154]-[0160]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Mixter by having the media content selected based on account information of the identified first user in order to prevent a child from using a voice command to listen to audio content that is inappropriate for a child (par. [0018] in Jarvis).

	As to claim 3, Mixter teaches that identifying the second electronic device includes determining, from the voice command, one or more characteristics of a target device; and matching the one or more characteristics of the target device against characteristics of the set of candidate devices [determining if the voice command identifies that is an a local group of connected electronic devices] (par. [0019]-[0020], [0125]).

	As to claim 4, Mixter teaches that identifying the second electronic device includes, in accordance with a determination that the one or more characteristics of the target device do not match any devices of the set of candidate devices (par. [0129], step 

	As to claim 5, Mixter teaches that the one or more characteristics of the target device include one or more characteristics selected from the group consisting of: a name of the target device, a brand of the target device, and a model of the target device [device name such as “game room TV”] (par. [0125]).

	As to claim 6, Mixter teaches after identifying the second electronic device, modifying account information for the second electronic device to associate the second electronic device with the first user [storing information which device was being targeted by the user in the focus session] (par. [0020]).

	As to claim 10, Mixter teaches identifying the media content from the voice command (par. [0033], [0153]).

	As to claim 11, Mixter teaches that the voice command identifies, as the media content, a song, album, genre, podcast, or playlist (par. [0020], [0033]).

	As to claim 12, Mixter teaches that the voice command includes one or more keywords that indicate whether the media content is a song, album, genre, podcast, or playlist (par. [0020]).



	As to claim 15, Mixter in view of Jarvis teaches a non-transitory computer-readable storage medium storing instructions (par. [0010] in Mixter) which, when executed by a first electronic device that includes one or more processors, cause the first electronic device to perform the method steps as discussed with respect to claim 2 above.

	As to claims 16-19, Mixter teaches all the elements as discussed per claims 3-6 above.

Claims 7-9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mixter et al. in view of Jarvis et al. and in further view of Nishikawa (US 2016/0156766 A1).
	As to claim 7, Mixter teaches that modifying the account information for the second electronic device includes	updating, without user intervention, the account 
	Mixter in view of Jarvis fails to expressly teach determining that a second user, distinct from the first user, is logged into the second electronic device.
	Nishikawa is directed to granting a temporary remote control of controlled devices to multiple users (abstract). In particular, Nishikawa teaches determining that a second user, distinct from the first user, is logged into the second electronic device [determining that there are other devices that are associated with the device and thus can control the device, i.e., concurrent control] (par. [0130]-[0137], Fig. 5a, par. [0266]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method and system of Mixter in view of Jarvis by determining that a second user, distinct from the first user, is logged into the second electronic device in order to allow another user to control the target device when other user is unresponsive (par. [0012]-[0013] in Nishikawa).

	As to claim 8, Mixter in view of Jarvis and Nishikawa teaches after playback of the media content has finished, updating, without user intervention, the account information for the second electronic device to associate the second electronic device with the second user (par. [0192]-[0193] in Nishikawa).



	As to claims 20-22, Mixter in view of Jarvis and Nishikawa teaches all the elements as discussed per claims 7-9 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/OLEG SURVILLO/Primary Examiner, Art Unit 2442